14-20562-dob   Doc 102   Filed 06/06/19   Entered 06/06/19 14:25:25   Page 1 of 5
14-20562-dob   Doc 102   Filed 06/06/19   Entered 06/06/19 14:25:25   Page 2 of 5
14-20562-dob   Doc 102   Filed 06/06/19   Entered 06/06/19 14:25:25   Page 3 of 5
14-20562-dob   Doc 102   Filed 06/06/19   Entered 06/06/19 14:25:25   Page 4 of 5
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                  BAY CITY DIVISION

 In Re:                                           Case No. 14-20562-dob

 William Rosenberg, II
                                                  Chapter 13
 Dawn Rosenberg

 Debtors.                                         Judge Daniel S. Opperman

                                     PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Notice of Mortgage Payment
Change has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on June 6, 2019 to the following:

          William Rosenberg, II, Debtor
          264 Lagoon Beach
          Bay City, MI 48706-1434

          Dawn Rosenberg, Debtor
          264 Lagoon Beach
          Bay City, MI 48706-1434

          Todd H. Nye, Debtors’ Counsel
          enotice@nyelaw.org

          Thomas McDonald, Chapter 13Trustee
          ecf@mcdonald13.org

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov
                                                  Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (P79786)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor




 14-20562-dob         Doc 102    Filed 06/06/19   Entered 06/06/19 14:25:25      Page 5 of 5
